DETAILED ACTION
PART III REASONS FOR ALLOWANCE
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. This office action is in response to the communication  filed on 09/21/20. The prior art of record not teaching or suggesting the claimed invention as pending claims. Claims 1-6 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

2.    The following is an examiner's statement of reasons for allowance:

The closest prior art of record such Saito ‘838 discloses an image forming device provided with a rotation member capable of rotating a display unit such as a touch panel and the touch panel being flush to the top of the housing. Also, Tsuji ‘608 teaches an image forming apparatus having a display unit that is rotatably attached to a scanner housing However, the prior art of record does not teach or suggest with an information processing device having a housing including an exterior surface and to which a rotation shaft rotationally supporting the operating panel is coupled, wherein the operating panel is configured to rotate between a housed position in which the operating panel is housed in the housing and a self-supporting position in which at least a portion of an operating surface is held in a state of protruding outward from the exterior surface.

the operating panel is provided so that an exposed surface thereof, where the operating panel is exposed, is flush with the exterior surface when the operating panel is in the housed position, the operating panel includes a pressing surface on one side and a following surface on the other side of the exposed surface with respect to the rotation shaft, in plan view of the exposed surface when the operating panel is in the housed position, the pressing surface and the following surface being arranged so that when the pressing surface is pressed, the operating panel rotates and thus the following surface protrudes outward from the exterior surface., as recited by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    Ota et al. (2020/0322493) teaches a printing system having a main body and an operation panel configured to pivot. 
    Fukumoto et al. (2020/0290385) teaches an information processing device having a panel with a rotating shaft.
    Muraki (2008/0232050) teaches an apparatus with a panel unit that includes a shaft  to rotate the panel.


]4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434. The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571 -272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
March 11, 2021